Citation Nr: 0423165	
Decision Date: 08/23/04    Archive Date: 09/01/04

DOCKET NO.  98-02 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a left knee 
disorder, secondary to a back disorder.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant, spouse, and friend




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from June 1953 to May 1955.

The issue of the veteran's entitlement to service connection 
for a back disorder, based on a reopened claim therefor, was 
most recently before the Board of Veterans' Appeals (Board) 
in July 2003.  At that time, such issue was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, for additional procedural development, 
and following the RO's completion of the requested actions, 
the case has been returned to the Board for further review.  

While the case was in remand status, the RO further developed 
and certified for the Board's review the issue of the 
veteran's entitlement to service connection for a left knee 
disorder, secondary to a claimed back disability.  

This appeal is being REMANDED, in part, to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  
Consistent with the instructions below, VA will notify you of 
the further action required on your part.


FINDING OF FACT

The evidence is in equipoise that the veteran developed a 
back disorder during his military service.



CONCLUSION OF LAW

A back disorder was incurred during service.  38 U.S.C.A. 
§§ 1110, 1131, 1153, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.326 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminarily, it is noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), became law in November 2000.  To 
implement the provisions of the VCAA, VA promulgated 
regulations now codified, in pertinent part, at 38 C.F.R. §§ 
3.102, 3.159, 3.326(a).  Such have been the subject of 
holdings of various Federal courts.  However, as the 
disposition herein reached is favorable to the veteran to the 
extent indicated, the need to discuss VA's efforts to comply 
with the VCAA and implementing regulations is obviated.  The 
same is true with respect to consideration of the question of 
whether the Board's directives in its earlier remands were 
fully complied with, pursuant to Stegall v. West, 11 Vet. 
App. 268, 270-71 (1998).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
during active duty, or for aggravation of a preexisting 
injury suffered or disease contracted within the line of 
duty.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. 
§§ 3.303(a), 3.306.  

A preinduction medical examination in April 1953 disclosed no 
abnormality of the veteran's spine, and, as such, he is 
entitled to a presumption of soundness at service entrance.  
38 U.S.C.A. § 1111 (West 2002).  That notwithstanding, it is 
noted that two medical professionals have identified a 
congenital disease process stemming from congenitally 
shortened pedicles of the veteran's back and resulting in 
spinal stenosis at L3-4.  See VAOPGCRPREC 82-90, 56 Fed. Reg. 
45711 (1990).  There are also indications within subsequently 
compiled service medical and other records that the veteran 
may have suffered from back pain in the years prior to 
service; however, such evidence is not uncontradicted.  In 
sum, the record does not indicate that the presumption of 
soundness is rebutted in this instance with clear and 
unmistakable evidence as to the preexistence of the veteran's 
back disorder.  Id.  

Following the veteran's entry onto active duty on June 8, 
1953, he initially sought medical assistance for a complaint 
of low back pain fourteen days later on June 22, 1953.  He 
reported a history of an old back injury.  A period of 
hospitalization of unknown length followed, with the only 
clinical notation being that an examination was negative.  

The veteran has since consistently indicated that he 
sustained a back injury while undergoing basic training at 
Fort Bliss in Texas, and that his back was traumatized when a 
sandbag that fell on his back from above the trench.  
Statements from other servicemen who were present at that 
time confirm the appellant did injure his back, and that he 
was transported for medical care.  

Further inservice treatment is shown, beginning in April 
1954, for back pain with radiation of the pain to the left 
hip and lower extremity.  At that time, it was noted that he 
had been treated in the dispensary over the past year for 
chronic low back pain, with the insidious onset of severe 
lumbosacral pain occurring one month prior thereto.  The 
possibility of a herniated nucleus pulposus was raised by 
orthopedic examination.  Examination showed a paravertebral 
muscle spasm.  An April 1954 neurological evaluation showed 
muscle spasm, as well as a slight pelvic tilt, weakness in 
both flexion and extension of the left large toe, and an 
indefinite sensory disturbance.  The impression was that the 
clinical picture strongly suggested a herniated disc.

The veteran thereafter continued to receive treatment for low 
back pain complaints.  A physical profile was assigned 
through June 1954 on the basis of chronic low back sprain 
which precluded heavy lifting, jumping, or running or 
marching over specified limits.  While the possibility of a 
herniated disc continued to be considered in July 1954, it 
was opined that there was no definite evidence of a disc, but 
also nothing diagnostic of hysteria in terms of explaining 
the veteran's back complaints.  The veteran endorsed a 
history of back pain since the age of 17, but stated that 
"heavy lifting" inservice had made it worse.  

A psychological evaluation in November 1954 indicated several 
signs seemingly indicative of schizoid features in the 
veteran's personality make-up, as well as a somewhat passive-
aggressive orientation towards life.  Neurological 
examination in November 1954 continued to reference the 
veteran's complaints of radiating low back pain, while noting 
that the question of disc disease had not settled.  
Hospitalization of the veteran was recommended, which 
followed in December 1954.  Initial impressions were of left 
sacroiliac joint disease, sciatic neuralgia on the left, and 
lumbosacral strain.  Further examination disclosed pain at 
L5, radiating pain over the lateral aspect of the left 
buttocks, and localized tenderness at L5.  X-rays were 
essentially negative, except for possibly slight joint 
changes of the sacroiliac joints.  The discharge diagnoses 
were as follows:  Observation neurological, herniated nucleus 
pulposus suspected, not proven; and passive-aggressive 
reaction, moderate, manifested by exaggerated complaints of 
low back pain, emotional lability, lack of motivation for 
duty, and passivity.  It was opined that the disorder existed 
prior to service.

No back abnormality was diagnosed at an April 1955  
separation examination.  

Following the veteran's service discharge he received private 
medical care beginning in August 1955 for low back pain and 
swelling of the lumbar muscles.  When examined by VA in May 
1962, it was reported that he was receiving what was 
described as fairly regular treatment, including heat 
therapy, from a private doctor for back pain.  The pertinent 
orthopedic diagnosis was no disease found.  A separate 
neuropsychiatric examination in the same month disclosed no 
evidence of specific neurologic or psychiatric disease.  

In November 1977, T. E. Rusan, M.D., reported treating the 
veteran's back for years, and diagnosed lumbar spondylitis 
and degenerative lumbar arthritis.  Dr. Rusan opined that 
these disorders existed during his period of service and 
immediately upon his return from service.  

Beginning in May 1992, the veteran undertook a course of 
private neurological treatment.  Clinical and diagnostic 
studies, including computed tomography, electromyography, and 
nerve conduction testing, were consistent with disc 
herniation at L4-5.  Myleography followed, the results of 
which demonstrated the presence of a large disc herniation at 
L3-4 and disc bulging at L4-5.  In addition, the existence of 
a congenital disease involving anatomically shortened 
pedicles of the lower spine and resulting spinal stenosis at 
L3-4 was noted.  A lumbar hemilaminectomy with medial 
fasciatectomy, discectomy, and pedicle screw fixation, were 
performed in July 1993.  The veteran's attending neurologist, 
Edward Eyeman, M.D.,  reported in August 1997 and July 1998 
statements that it was his opinion that the veteran's back 
disorder was of service onset.  

A March 1999 VA examination yielded pertinent diagnoses of 
lumbar spinal stenosis and status postoperative lumbar 
decompression for a herniated disc at L3-4 with lumbar spinal 
fusion.  The examiner opined that is was not likely that the 
veteran's herniated intervertebral disc at L3-4 and spinal 
stenosis were related to inservice symptomatology or to the 
claimed inservice back injury.  The examiner conceded that an 
inservice back injury had occurred and that back pain was 
present, albeit without neurologic deficit.  Still, he 
concluded that it was reasonable to believe that over the 
passage of time an aging facet degenerative arthritis 
occurred as well as degenerative disc disease, but that it 
was not until 1993 that a disk herniation at L3-4 had 
developed.  

Also presented for review are the March 2001 and May 2002 
reports of Anthony Margherita, M.D., who examined the veteran 
in March 2001.  Dr. Margherita noted in his March 2001 
statement that the veteran sustained a significant inservice 
injury to the lumber spine with subsequent radicular symptoms 
and that his current circumstance of multifactoral problems, 
a portion of which was referable to the 1950's inservice back 
injury.  The degree to which a definite percentage could be 
assigned as to the noted relationship was not possible to a 
reasonable degree of medical certainty.  Such physician in 
his subsequent statement set forth echoed his opinion that 
the veteran's chronic radiculopathy and subsequent lumbar 
stenosis were at least in part the result of chronic 
radicular/neuropathic problems that date to his original 
inservice injury.  He also took issue with the opinions set 
forth by VA examiners who evaluated the veteran in February 
2002.  

As indicated above, the veteran was afforded VA medical 
examinations in February 2002, the orthopedic portion of 
which was conducted by the same examiner who had evaluated 
him in March 1999.  The diagnoses and conclusions set forth 
in the March 1999 report essentially mirror those outlined in 
the February 2002 evaluation by the VA orthopedist.  

VA neurological examination in February 2002 noted that at 
some point there was compression of the veteran's fifth 
lumbar root on the right with secondary wasting of the 
muscles of the anterior compartment.  The examiner noted that 
the veteran's sensory examination was difficult to interpret.  
He opined that the absence of reflexes, in a sense, was a 
form of peripheral neuropathy and that the remainder of the 
clinical examination and laboratory studies were suggestive 
of a lifelong disorder characterized by short pedicles with 
congenital spinal stenosis.  The veteran's statements at the 
time of his contact with several military physicians 
indicated that such condition was present prior to the time 
he entered military service.  

The neurologist found no clear evidence that anything 
occurring during military service adversely affected the 
veteran's condition, which apparently had been present 
throughout his life and subject to considerable fluctuation.  
While the malformation of spine was judged to be congenital, 
the subsequent changes did not appear to have been a 
consequence of military service.  There was no evidence of 
any inservice aggravation of his condition.  In the 
neurologist's view, it was "quite clear" that the 
herniation of L3-4 took place between 1992 and 1993, and was 
absent at the time of a 1992 CT scan.  

After reviewing the obvious conflicts in the medical evidence 
presented, and after resolving reasonable doubt in the 
veteran's favor, the Board finds that the appellant did 
sustain a back injury in June 1953 when he either caught a 
sand bag, or when a sand bag was dropped on his back.  
Medical treatment was provided at that time and an extended 
period of medical evaluation and treatment followed.  
Although a spine abnormality was not found at either an April 
1955 separation medical examination, or at a 1962 VA medical 
examination, medical assistance was received by the veteran 
for back-related complaints in August 1955, and his back 
complaints have continued since.  Additionally, three medical 
professionals who personally evaluated and/or treated the 
veteran have linked a current back disability to his period 
of service or an injury occurring therein.  Any questions 
raised as to the reliance of those private medical 
professionals on historical accounts offered by the veteran 
regarding inservice trauma to the back or treatment therefor 
are not accepted, given the Board's finding that in fact an 
inservice back injury occurred and resulted in the onset of 
chronic back disability or an aggravation of existing 
disability of his back.  As such, the Board grants service 
connection for a back disorder.

In reaching this decision the Board acknowledges that several 
excellent VA medical opinions did not find a link between a 
current back disorder and service.  The Board finds, however, 
that the VA opinions only put the record in equipoise.  They 
are not so persuasive as to tip the balance to find that the 
preponderance of the evidence is against the claim.  As such, 
the benefit sought on appeal must be granted under the 
reasonable doubt doctrine.  


ORDER

Service connection for a back disorder is granted.


REMAND

Based on the aforementioned grant of service connection for a 
back disorder, further medical input is found to be in order 
as to the claim of entitlement to service connection for a 
left knee disorder, secondary to the service-connected back 
disability.  See 38 C.F.R. § 3.310(a) (2003); Allen v. Brown, 
7 Vet. App. 439 (1995).  Remand is thus in order.

Accordingly, this portion of the appeal is REMANDED to the RO 
for the following:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2003), the RO must notify 
the veteran what information and evidence 
are still needed to substantiate his 
claim of entitlement to secondary service 
connection for a left knee disorder.  The 
veteran must also be notified what 
portion of that evidence VA will secure, 
and what portion he himself must submit.  
The RO should advise the veteran to 
submit all pertinent evidence not already 
on file that is held in his possession.  
If requested, VA will assist him in 
obtaining records of treatment from 
private medical professionals, or other 
evidence, if he provides sufficient 
identifying information and written 
authorization.  Finally, the RO must 
address whether the veteran has been 
prejudiced by the VA's issuance of this 
notice outside the chronological sequence 
set forth in the above-cited statutes and 
regulation.

2.  The RO should obtain any and all 
records of VA treatment, not already on 
file, which pertain to management of the 
veteran's claimed left knee disorder.   
Once obtained, such records must be made 
a part of the claims folders.

3.  Thereafter, the veteran is to be 
afforded a VA orthopedic examination by a 
physician who has not previously examined 
or treated him in order to evaluate the 
nature and etiology of his claimed left 
knee disorder.  The claims folder in its 
entirety must be made available to the 
examiner for review.  The examination is 
to include a detailed review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
evaluation and all diagnostic testing 
necessary to determine the full extent of 
all disability present.  All applicable 
diagnoses must be fully set forth.  

The examiner must offer a professional 
opinion, with supporting rationale, as to 
the following:

Is it at least as likely as not 
that any current left knee 
disability is the direct result 
of his service-connected back 
disorder?  If not, is it at 
least as likely as not that his 
service-connected back disorder 
has resulted in an increase in 
severity of current disability 
of the left knee, such as to 
constitute an aggravation 
thereof?

Use by the examiner of the "at 
least as likely as not" 
language in responding is 
required.

4.  Following the completion of the 
foregoing actions, the RO must review the 
examination report.  If the report is not 
in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
report to the examiner for any and all 
needed action.  
5.  Lastly, the RO must readjudicate the 
merits of the claim of entitlement to 
service connection for a left knee 
disorder, secondary to a service-
connected back disability, based on all 
the evidence of record and all governing 
legal authority, including the VCAA, its 
implementing regulations, and the 
opinions of those Federal courts 
interpreting such body of law.  
Consideration must also be accorded the 
holding in Allen.  
If the benefit sought on appeal remains 
denied, the veteran and his attorney must 
be provided with a supplemental statement 
of the case, which must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to preserve the veteran's due 
process rights and to obtain additional procedural and 
evidentiary development.  No inference should be drawn 
regarding the final disposition of the claim in question as a 
result of this action.  



	                        
____________________________________________
	DEREK R. BROWN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



